Order for Admission on Examination
On May 17, 2017, the applicants of the Counties of the State of Indiana set opposite their respective names and set forth in Exhibit “A” (attached hereto and made a part hereof) personally appeared in open Court. The State Board of Law Examiners of the State of Indiana, after due investigation as to the moral character and fitness of the applicants and examination to determine their respective professional qualifications, has duly certified to this Court that each of the applicants has met the requirements for admission to the Bar under the laws of the State of Indiana and the rules of this Court.
On motion of Curtis T. Hill, Jr., Attorney General of the State of Indiana, and Cathleen M. Shrader, President of the State Board of Law Examiners, both members .of the Bar of this Court, each applicant named in Exhibit A is by Order of this Court now duly sworn and admitted to practice as an attorney at law, and their respective names are ordered entered upon the Roll of Attorneys of this Court in the office of the Clerk of the Supreme, Court of Appeals, and Tax Court.
*69EXHIBIT A
[[Image here]]
*70[[Image here]]
*71[[Image here]]